STONE, J.
We are fully satisfied that there is no error in this record, prejudicial to the appellant. The act approved February 15, 1856, (Pamphlet Acts, 148-9,) was not intended to repeal the act “ to regulate the system of public schools in the county of Mobile.” Its only purpose was to abrogate so much of that act as authorizes the levy of a tax, “ on all subjects of taxation embraced in the revenue laws of the State, an amount equal to one-fourth of the amount levied by the commissioners of revenue of Mobile county for county tax of the county.” The words, “except licenses,” mentioned in the statute, and omitted in the above extract, are no farther operative than as they áre descriptive of that portion of the statute which it repeals.
The act of 1856 is obscure, and might have been framed with more precision. Still it contains enough to show that it was not intended to repeal, and does not repeal, the statute of 1854. The following, among others, are some of the reasons in support of this opinion.
The act of 1856 is described in the caption as “ An act supplementary to an act to regulate the system of public *454schools in M.obile county.” A repealing statute could not be supplementary to the statute repealed.
The act of 1854 repealed all former statutes on the subject of public schools for Mobile county, and provided for a system new and entire. Repealing that statute, would leave the county without a system ; and the act of 1856 could then be productive of no results.
The repealing clause, although it refers to the act of January 16, 1854, fails to describe it, either by its caption, or by such other reference to its contents as to show an intention to repeal the entire law. On the contrary, the reference is only to one of many purposes of that comprehensive statute.
The act of 1856 provided a new principle of assessment “ upon the real and personal property of said county,” whenever demanded for the success of their school system ; and the repealing clause was intended to be operative, only so far as former statutes conflicted therewith.
The repealing clause, it is true, speaks of the “act approved January 16th, 1854.” This does not necessarily embrace the entire statute. The language employed demonstrates that it was used for an object more limited, and we are bound to give to it the more limited significance. — Rawls v. Doe, ex dem. Kennedy, 23 Ala. 249.
There is no error in the record, and the judgment of the city court is affirmed.